DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 2/28/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-8 has/have been amended;
Claim(s) 9 is new;
Claim(s) 1-9 is/are presently pending.
Please note that a proper reply requires a specific format for any amendments. An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf. Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. The previous claim set of record is the claim set of 10/14/2020. The after final claim set of 6/1/2021 was not entered (as indicated by box 7 of Advisory Action of 6/10/2021) and so any amendments should have been based on the claim set of 10/14/2020, a cursory review would indicate that this has been followed but it is noted that claim 9 claim status is “Currently amended” but should be “New”. For the purposes of compact prosecution, the instant claim set will be examined. Note that the marked up claim set is used for examination purposes below.
The outstanding Abstract objection has not been addressed and so is still presented below. Note that there was proposed after final change to Abstract but was addressed in previous Advisory Action (last paragraph) as to why the change was not sufficient, in addition, that proposed Abstract change was part of after final response that was not entered.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 103, Applicant’s arguments have been fully considered but have not been found to be persuasive.
Applicant argues that Nuovo does not teach long-term sensing of ECG. This is not persuasive because as explained in rejection below, the recitation of “for long-term sensing” is intended use and there must be some structural difference in order for there to be a patentable distinction from the prior art. Applicant’s statement that “In new set of claim is defined structure for difference between “short-time sensing” and “long-time sensing” is acknowledged; see claim mapping below for mapping to prior art structure.
Applicant next argues that none of the cited documents teaches ECG sensed by two fingers sensed by contact areas. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Lake does not teach sensing ECG because Lake only seems to use one electrode and it is impossible to sense ECG by one biosensor and Lake does not claim ECG in claims along with various other rationales for why Lake does not teach ECG. After review, this is not persuasive because firstly, prior art is presumed to be operable/enabling; see MPEP 2121. Furthermore, see MPEP 2145: However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Lake teaches ECG ([0042]; [0045]) and it was/is the combination of Nuovo and Lake that is used to reject the claims over prior art under 35 USC 103; Nuovo also teaches ECG (e.g. Fig. 6, ECG). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Abstract
The abstract of the disclosure is objected to because there are two abstracts filed on the same day (9/20/2018) which differ from one another and there is no marking as to which one is the intended abstract (no amendments to abstract are found). In addition, the language of the abstract for both abstract versions is unclear and grammatically incorrect; e.g. “hand over it further”; “cooperate with cooperating units”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and its dependent claims, claim 1 lines 14-15 recites “to at least on of:” which is grammatically incorrect and becomes indefinite because it is unclear whether it should be “at least one of” or the claim is reciting that the connection is “on” something. For examination purposes, it will be assumed that this is a typo and that it should be “to at least one of:”
Regarding claim 1, the phrase "preferably" in lines 22, 24, 28, and 30 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "block of supplement units" in line 31.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 line 27 recites “a block of supplementary units”; claim language needs to be consistent throughout the claims.
Claim 1 recites the limitation "block of supplemental units" in line 32.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 line 27 recites “a block of supplementary units”; claim language needs to be consistent throughout the claims.
Claim 3 recites the limitation "a block of supplementary units" in line 4. It is unclear and indefinite as to whether this limitation is the same as or different from the previously recited elements in claim 1: claim 1, line 27 recites “a block of supplementary units”; claim 1 line 31 recites "block of supplement units"; claim 1 line 32 recites "block of supplemental units"; claim language needs to be consistent throughout the claims. If the instant claim limitation refers back to claim 1 line 27’s “a block of supplementary units”, a suggested edit is “the[[a]] block of supplementary units” for claim 3 line 4.
Claim 6 recites the limitation "the controlling and displaying operative module" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the controlling and displaying operative module" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "a monitor base" in line 4. It is unclear and indefinite as to whether this refers to the recited “monitor base” in claim 1 line 20.
Claim 8 recites the limitation "the wristband" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites “pulse curves 6” in line 4. It is unclear and indefinite as to whether this is intended to be a recitation of e.g. six pulse curves or if this is a typo. A review of the instant specification shows at p. 50 line 3 “pulse curves 6” and so for examination purposes, the “6” will be ignored and treated as a reference character by not giving it patentable weight. See MPEP 608.01(m): “Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nuovo (US 20150335284 A1; 11/26/2015; cited in previous office action) in view of Lake (US 20150005911 A1; 1/1/2015; cited in previous office action).
Regarding claim 1, Nuovo teaches an equipment for detecting of the state of health of a monitored person, characterized in that
it comprises a block of basic units placed in a monitor (Fig. 3-4; the device is modular and is connected between the base computing unit 20, which is made up of different units as seen in Fig. 4 and sensor modules via data connection e.g. 42; Fig. 7) and the block of basic units is connected to at least one of:
a cooperating unit formed by a controlling and displaying module by a data connector for short-time ECG sensing by contact areas placed on the monitor or by contact areas placed on the controlling and displaying module connected to the block of basic units by an electrode connector (Fig. 3-4; the device is modular and is connected between the base computing unit 20, which is made up of different units as seen in Fig. 4 and sensor modules via data connection e.g. 42).
Nuovo does not teach
the cooperating unit formed by a monitor base by data connector for short-time ECG sensing by contact areas placed on the monitor or on the monitor base and for long-time ECG sensing by electrodes preferably placed on a chest belt connected to the block of basic units by connector or electrodes placed on the chest belt connected to the monitor base by mounting elements preferably formed by snap fasteners.
However, Lake teaches in the same field of endeavor (Abstract; Fig. 3; Fig. 7) the cooperating unit formed by a monitor base by data connector for short-time ECG sensing by contact areas placed on the monitor ([0041]; [0042] “heart rate”…”ECG”; [0045] “ECG”; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The recitation of “for short-time sensing” is intended use that does not change the structure and is met by the reference because the reference is capable of performing this intended use) or on the monitor base and for long-time ECG sensing by electrodes preferably placed on a chest belt connected to the block of basic units by connector ([0041] “wearable around…the chest”; [0042] “ECG”; [0045] “ECG”; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The recitation of “for long-time sensing” is intended use that does not change the structure and is met by the reference because the reference is capable of performing this intended use) or electrodes placed on the chest belt connected to the monitor base by mounting elements preferably formed by snap fasteners. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Nuovo to include this feature as taught by Lake because this enables adaptable uses of the device for physiological measurements on the user ([0041]-[0042]; [0045]).
The combination of Nuovo and Lake teaches wherein communication between monitor base and controlling and displaying unit is by communication block wirelessly (Nuovo [0044] “Wireless communication”),
a block of supplementary units for short-time ECG sensing by contact areas placed on the monitor (Lake [0041]; [0042] “heart rate”…”ECG”; [0045] “ECG” as explained above)  and for long-time ECG sensing by electrodes preferably placed on the chest belt connected to the block of basic units by connector (Lake [0041] “wearable around…the chest”; [0042] “ECG”; [0045] “ECG” as explained above; Nuovo [0063] “chest band”) or by electrodes placed on chest belt connected to the monitor by mounting elements preferably formed by snap fasteners, wherein communication between the block of basic units and block of supplement units is by wire (Nuovo [0044] “wiring”) and between block of supplemental units and controlling and displaying unit is by communication block wirelessly (Nuovo [0044] “Wireless”; [0047] “display”).
Regarding claim 2, in the combination of Nuovo and Lake, Nuovo teaches cooperating unit is formed by at least one of:
controlling and displaying module ([0047]), controlling and displaying operative module mobile phone, monitor base.
Regarding claim 3, in the combination of Nuovo and Lake, Nuovo teaches the monitor of heart signals comprises the block of basic units of the monitor (Fig. 4; Fig. 7), a block of supplementary units (Fig 4; Fig. 7), and a block of pieces of additional equipment (Fig 4; Fig. 7), and the monitor is connectible to the pieces of auxiliary equipment by means of mounting elements (Fig. 3; Fig. 11, flex connection 1192) and it is communicating wirelessly by means of a communication module (Fig. 4).
Regarding claim 4, in the combination of Nuovo and Lake, Nuovo teaches the monitor of heart signals being connected to a base of the monitor (Fig. 4; Fig. 7), which base comprises a block of supplementary units (Fig. 4; Fig. 7), the block of pieces of additional equipment (Fig. 4; Fig. 7), and mounting elements (Fig. 3; Fig.4; Fig. 11, flex connection 1192).
Regarding claim 5, in the combination of Nuovo and Lake, Nuovo teaches the monitor of heart signals is non-detachably mounted on the auxiliary equipment and comprises the block of basic units of the monitor, the block of supplementary units, and said block of pieces of additional equipment (Fig. 4; Fig. 7).
Regarding claim 6, in the combination of Nuovo and Lake, Nuovo teaches the monitor of heart signals is built in the controlling and displaying module (Fig. 4), or in the controlling and displaying operative module (Fig. 4).
Regarding claim 7, in the combination of Nuovo and Lake, Nuovo teaches the block of pieces of additional equipment is exchangeable for another one, which is equipped according to requirements, namely for at least one independently operating a microprocessor unit, and the microprocessor unit is adapted for processing of applications and/or operation systems (Fig. 3; Fig. 4; Fig. 7; Fig. 12). 
Regarding claim 8, the combination of Nuovo and Lake teaches the monitor is transferrable (Nuovo Fig. 3; Fig. 4, computing unit 20 reads on recited monitor because the device is modular and thus transferrable; Lake [0041]-[0043]; Fig. 6-7, Lake teaches that the device has physiological sensors and can be transferred) between at least one of: the controlling and displaying operative module (Nuovo Fig. 3-4; Lake Fig. 7), a monitor base (Lake [0041] “reversibly connected to…”), the wristband (Nuovo Fig. 1), the chest belt (Lake [0041] “the chest”).
Regarding claim 9, the combination of Nuovo and Lake teaches it is adapted for displaying processed heart signals (Nuovo [0047] “displaying data, including sensor data collected”) as at least one of:
a pulse value (Lake [0044] “BPM”), arrhythmia levels, a variability value, pulse curves advantageously with limits of regular pulses, a frequency curve of the arrhythmical and regular pulses, a variability, ECG curves,
displayed simultaneously or subsequently, individually or in optional groups (Nuovo [0047]; Lake [0044]).

Conclusion
MPEP 713.01 citing 37 C.F.R. 1.33 (3) states “The examiner may require that an interview be scheduled in advance”. Should Applicant desire an interview after review of this action; Applicant is requested to schedule one in advance with the Examiner by calling, and leaving voicemail if the Examiner is not available, or using AIR (Automated Interview Request) https://www.uspto.gov/patents/uspto-automated-interview-request-air-form. It is also acknowledged that Internet Communications is authorized (document of 5/18/2021) for the instant application and so Applicant may also email the Examiner, jonathan.kuo@uspto.gov, to schedule an interview in advance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792